Plaintiff in error, Steve Walters, was convicted in the superior court of Pottawatomie county on a charge of unlawfully transporting intoxicating liquor, and in accordance with the verdict of the jury was by the judgment of the court, sentenced to be confined in the county jail for thirty days and to pay a fine of Fifty Dollars and all costs.
From the judgment he appealed by filing in this court on January 11, 1916, a petition in error with case-made.
From our examination of the record we find that the charge of the court fairly presented the law of the case, and that the evidence is sufficient to support the verdict. No prejudicial error being apparent, the judgment of the court below is affirmed.